DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on August 10, 2021 has been considered by the Examiner and made of record in the application file.  NPL document (Nokia et al) not considered as the list should show all retrieval information.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 11-12, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimou et al (US Pat. Pub. No. 2014/0206322).

Regarding claim 1, Dimou et al discloses a method for wireless communications by a first user equipment (UE), comprising: receiving, from a base station, one or more parameters for performing a random access procedure with a second UE over a sidelink (see  at least paragraph 43 and 59); transmitting, to the second UE, a first random access message as part of the random access procedure over the sidelink (see  at least paragraph 61 and fig. 2[116]); and receiving, from the second UE and in response to transmitting the first random access message, a second random access message as part of the random access procedure over the sidelink (see  at least paragraph 63 and fig. 2[118]), wherein at least one of transmitting the first random access message or receiving the second random access message are based on the one or more parameters (see  at least paragraph 59 and 61).  
Regarding claim 2, Dimou et al discloses generating a random access sequence for the first random access message based on an identifier of the first UE, and transmitting the first random access message at a fixed power (see  at least paragraph 61).  
Regarding claim 3, Dimou et al discloses the one or more parameters include a second identifier of the second UE, and further comprising confirming that the second random access message is from the second UE based at least in part on comparing a received identifier in the second random access message to the second identifier of the one or more parameters (see  at least paragraph 43 and 61).  
Regarding claim 4, Dimou et al discloses determining the received identifier based on a random access sequence associated with the second random access message (see  at least paragraph 43 and 63).  
Regarding claim 5, Dimou et al discloses transmitting, to the second UE and in response to receiving the second random access message, a third random access message acknowledging receipt of the second random access message as part of the random access procedure (see  at least paragraph 43 and 59).  
Regarding claim 7, Dimou et al discloses the one or more parameters include a random access sequence to use in transmitting the first random access message, and wherein transmitting the first random access message comprises transmitting the first random access message at a fixed power (see  at least paragraph 43 and 59).  
Regarding claim 8, Dimou et al discloses transmitting, to the second UE and in response to receiving the second random access message, a third random access message including an identifier of the first UE as part of the random access procedure (see  at least paragraph 43 and 59).  
Regarding claim 11, Dimou et al discloses transmitting the first random access message comprises transmitting multiple transmit beams including the first random access message for each of multiple receive beams associated with the second UE (see  at least paragraph 43 and 59).  
Regarding claim 12, Dimou et al discloses the one or more parameters include one or more of an indication of time or frequency resources over which to at least one of transmit the first random access message or receive the second random access message, or an indication of one or more beams to use to at least one of transmit the first random access message or receive the second random access message (see  at least paragraph 59).  
Regarding claim 27, Dimou et al discloses an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: receive, from a base station, one or more parameters for performing a random access procedure with a second UE over a sidelink (see  at least paragraph 43 and 59); transmit, to the second UE, a first random access message as part of the random access procedure over the sidelink (see  at least paragraph 61 and fig. 2[116]); and receive, from the second UE and in response to transmitting the first random access message, a second random access message as part of the random access procedure over the sidelink (see  at least paragraph 63 and fig. 2[118]), wherein at least one of transmitting the first random access message or receiving the second random access message are based on the one or more parameters (see  at least paragraph 59 and 61).  
Regarding claim 28, Dimou et al discloses the one or more processors are further configured to generate a random access sequence for the first random access message based on an identifier of the apparatus, and transmit the first random access message at a fixed power (see  at least paragraph 61).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dimou et al (US Pat. Pub. No. 2014/0206322) in view of Nokia et al “Initial access signals and channels for NR-U” 3GPP Draft, R1-1912278 (hereinafter Nokia).

Regarding claim 6, Dimou et al fails to explicitly disclose determining, based on a time occasion during which the second random access message is received, a beam for transmitting a third random access message. However, in the same field of endeavor, Nokia discloses determining, based on a time occasion during which the second random access message is received, a beam for transmitting a third random access message (see at least page 8 [section 3.2] discloses association between beams and random access occasions).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Nokia into the system of Dimou et al for purpose of associate RO.
Allowable Subject Matter
Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Belleschi et al (US Pat. Pub. No. 2014/0204847) directed toward RAN entities that support D2D communication.
Wu et al (US Pat. No. 11,218,929) directed toward using the sidelink by the UE to perform data transmission with another user equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642